Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s election filed on December 8, 2020.
Claims 1-26 are canceled.
Claims 27-46 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 27-46 (corresponding to Species G and Sub-species vi) in the reply filed on December 8, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pub. No. 2008/0023522 A1, herein, Olson) in view of Huitema et al. (US Pub. No. 2012/0074198 A1, herein, Huitema).
Regarding claim 27, Olson discloses a fastener cartridge (40, 40’ – Figs. 2-4), comprising: 
a cartridge body (Fig. 3), comprising: 
a tissue-supporting deck (44); 
42) through at least a portion of said tissue-supporting deck; 
cavities (60) defined in said tissue-supporting deck; and 
fasteners (50) positioned in said cavities; 
drivers (160) supporting said fasteners; and 
a sled (110, 310 – Figs. 3 and 30-36) configured to engage said drivers to fire said fasteners from said cavities during a firing stroke (Para [0098]), wherein said sled comprises: 
a central portion (350 – Fig. 30); and 
ramps, comprising: 
a first ramp (324) on a first side of said central portion; 
a second ramp (322) on the first side of said central portion; 
a third ramp (342) on a second side of said central portion, wherein said first ramp, said second ramp, and said third ramp are longitudinally-staggered; and 
a fourth ramp (344) on the second side of said central portion, wherein said fourth ramp and said first ramp are longitudinally-aligned (at 314a and 316a); 
wherein said central portion comprises: 
a hump (350) intermediate said first ramp and said third ramp; and 
a stabilizer extending from said hump distally beyond said ramps (See Fig. 32 below).

    PNG
    media_image1.png
    272
    526
    media_image1.png
    Greyscale

Olson, Fig. 32
Olson does not expressly disclose ridges protruding from said tissue-supporting deck.
Huitema teaches ridges (113, 114, 115 – Fig. 8) protruding from said tissue-supporting deck (190).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Olson with ridges protruding from said tissue-supporting deck as taught by Huitema in order to prevent, or at least limit, relative movement between the tissue and the staple cartridge (Huitema, Para [0044]). 

Regarding claim 28, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein longitudinal sidewalls in said cartridge body form said longitudinal slot, and wherein said stabilizer (Olson, 150) is configured to slidably engage at least a portion of said longitudinal sidewalls before said ramps engage said drivers (Olson, Para [0097]).
Olson, 150) of the embodiment of the sled depicted in Olson, Fig. 1 to be equivalent to the guide member (Olson, 350) of the embodiment of the sled depicted in Olson, Fig. 30.

Regarding claim 29, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said hump comprises a maximum hump height, wherein said stabilizer comprises a maximum stabilizer height, and wherein said maximum stabilizer height is less than said maximum hump height (Olson, Fig. 30).

Regarding claim 30, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said central portion further comprises a proximally-extending shoulder (See Olson, Fig. 31 below) comprising a maximum shoulder height, and wherein said maximum shoulder height is less than said maximum hump height.

    PNG
    media_image2.png
    331
    485
    media_image2.png
    Greyscale

Olson, Fig. 31
Regarding claim 31, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said drivers (Olson, 160) comprise: 
a first outer driver (Olson, 162) positioned for engagement by said first ramp; 
a first inner driver (Olson, 164) positioned for engagement by said second ramp; 
a second outer driver (Olson, 162) positioned for engagement by said third ramp; and 
a second inner driver (Olson, 164) positioned for engagement by said fourth ramp (Olson, Figs. 5-7, Para [0126]-[0129]).

Regarding claim 31, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first inner driver and said second inner driver are each configured to support at least two discrete fasteners (Olson, Fig. 3).

Regarding claim 32, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first outer driver and said second outer driver are each configured to support a single fastener (Olson, Fig. 3).

Regarding claim 34, Olson discloses a fastener cartridge (40’, 1140 – Figs. 3 and 67), comprising: 
a cartridge body (Fig. 67), comprising: 
a tissue-supporting deck (1161); 
a longitudinal slot (1148) through at least a portion of said tissue-supporting deck; 
1144) defined in said tissue-supporting deck; and 
fasteners (50 – Fig.3) positioned in said cavities; 
drivers (1160, 1170, 1180) supporting said fasteners, wherein said drivers comprise: 
a first double driver (1160) configured to support at least two fasteners; 
a second double driver (1160) configured to support at least two fasteners; and 
a single driver (1170) configured to support a single fastener;
a sled (110, 310 – Figs. 3 and 30-36) configured to engage said drivers to fire said fasteners from said cavities during a firing stroke (Para [0098]), wherein said sled comprises: 
a first ramp (324) configured to engage said single driver (Fig. 72); 
a second ramp (322) configured to engage said first double driver; 
a third ramp (342) configured to engage said first double driver, wherein said first ramp, said second ramp, and said third ramp are longitudinally-staggered (Fig. 30); and 
a central portion (350), comprising: 
a hump (350);
a shoulder extending proximally from said hump (See Fig. 31 above); and 
a stabilizer extending from said hump distally beyond said ramps (See Fig. 32 above).
Olson does not expressly disclose ridges protruding from said tissue-supporting deck.
113, 114, 115 – Fig. 8) protruding from said tissue-supporting deck (190).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Olson with ridges protruding from said tissue-supporting deck as taught by Huitema in order to prevent, or at least limit, relative movement between the tissue and the staple cartridge (Huitema, Para [0044]). 

Regarding claim 35, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein longitudinal sidewalls in said cartridge body form said longitudinal slot, and wherein said stabilizer (Olson, 150) is configured to slidably engage at least a portion of said longitudinal sidewalls before said first ramp, said second ramp, and said third ramp engage said drivers (Olson, Para [0097]).
Examiner interprets guide member (Olson, 150) of the embodiment of the sled depicted in Olson, Fig. 1 to be equivalent to the guide member (Olson, 350) of the embodiment of the sled depicted in Olson, Fig. 30.

Regarding claim 36, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said hump comprises a maximum hump height, wherein said stabilizer comprises a maximum stabilizer height, and wherein said maximum stabilizer height is less than said maximum hump height (Olson, Fig. 30).

Regarding claim 37, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said shoulder comprises a maximum shoulder height, and wherein said maximum shoulder height is less than said maximum hump height (See Olson, Fig. 31 above).

Regarding claim 38, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first ramp comprises a first outer ramp (Olson, 324 - Fig. 30).

Regarding claim 39, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said second ramp comprises a first inner ramp (Olson, 322) adjacent to said central portion (Olson, Fig. 30).

Regarding claim 40, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said third ramp comprises a second inner ramp (Olson, 342) adjacent to said central portion (Olson, Fig. 30).

Regarding claim 41, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first ramp, said second ramp, and said third ramp extend along parallel axes (Olson, Fig. 30).

Regarding claim 42, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said third ramp comprises the distal-most ramp (Olson, Figs. 30 and 31).

Regarding claim 43, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said sled further comprises a second outer ramp (Olson, 344) adjacent to said second inner ramp (Olson, Figs. 30 and 31).

Regarding claim 44, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first outer ramp and said second outer ramp are longitudinally-aligned (Olson, Figs. 30 and 31).

Regarding claim 45, Olson discloses a fastener cartridge (40, 40’ – Figs. 2-4), comprising: 
a cartridge body (Fig. 3), comprising: 
a tissue-supporting deck (44); 
a longitudinal slot (42) through at least a portion of said tissue-supporting deck; 
cavities (60) defined in said tissue-supporting deck; and 
fasteners (50) positioned in said cavities; 
drivers (160) supporting said fasteners; and 
110, 310 – Figs. 3 and 30-36) configured to engage said drivers to fire said fasteners from said cavities during a firing stroke (Para [0098]), wherein said sled comprises: 
a central portion (350 – Fig. 30); and 
ramps, comprising: 
a first ramp (324) on a first side of said central portion; 
a second ramp (322) on the first side of said central portion; 
a third ramp (342) on a second side of said central portion, wherein said first ramp, said second ramp, and said third ramp are longitudinally-staggered; and 
a fourth ramp (344) on the second side of said central portion, wherein said fourth ramp and said first ramp are longitudinally-aligned (at 314a and 316a); 
wherein said central portion comprises: 
a body (350) intermediate said first ramp and said third ramp; and 
a stabilizer extending distally from said body beyond the distal ends of said first ramp, second ramp, third ramp, and fourth ramp (See Fig. 32 above); and
a shoulder extending proximally from said body (See Fig. 31 above), wherein the height of said central portion is greater along said body than along said stabilizer and along said shoulder (Figs. 30-31 and 33-34).

Huitema teaches ridges (113, 114, 115 – Fig. 8) protruding from said tissue-supporting deck (190).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Olson with ridges protruding from said tissue-supporting deck as taught by Huitema in order to prevent, or at least limit, relative movement between the tissue and the staple cartridge (Huitema, Para [0044]). 

Regarding claim 46, Olson in view of Huitema teaches the fastener cartridge as recited above, wherein said first ramp and said fourth ramp are longitudinally-aligned (Olson, Figs. 30 and 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 26, 2021 
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731